Citation Nr: 1545931	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, for chronic rhino-sinusitis, status post septoplasty. 

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1976 until May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an October 2012 VA Vocational Rehabilitation Screening, the Veteran indicated that he was receiving US Social Security Administration (SSA) Disability Income (SSDI) for his "Chronic Sinusitis and Allergic Rhinitis."  Unfortunately, no effort on the part of VA has been made to attempt to locate and associate available SSA records with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim for an increased rating for chronic rhino-sinusitis, status post septoplasty.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




